Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are moot based on new grounds of rejections (i.e. rejections under 35 USC 112).

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  
Independent claim 1 recites the limitation “…the second frequency domain are postioned at…” in line 4.  Applicant is advised to revise the limitation to show “…the second frequency domain are positioned at…”  Appropriate correction is required.
Independent claims 9 and 16 recite the same minor informality as indicated above.  Similar corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “wherein the arranging comprises asymmetrically arranging the first frequency domain of the first subcarriers and the second frequency domain of the second subcarriers based on the mirror point such that one of the first and second frequency domains is arranged at even-numbered ones among frequencies spaced apart by a predetermined interval and another of the first and second frequency domains is arranged at odd-numbered ones among frequencies spaced apart by a predetermined interval” (i.e. arrangement of one of the first and second frequency domain on both sides of the positive and negative domains based on arranging at even-numbered frequencies (positive and negative), and the claim also recites “arranging a first frequency domain of first subcarriers and a second frequency domain of second subcarriers based on a point having a frequency of zero, wherein the first frequency domain and the second frequency domain are each positioned at a positive frequency domain  and a negative frequency domain, respectively” (i.e. first frequency domain limited to the positive domain and second frequency domain limited to negative domain) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Also with regards to independent claim 1, the claim limitation “wherein the arranging comprises asymmetrically arranging the first frequency domain of the first subcarriers and the second frequency domain of the second subcarriers based on the point such that one of the first and second frequency domains is arranged at even-numbered ones among frequencies spaced apart by a predetermined interval and another of the first and second frequency domains is arranged at odd-numbered ones among frequencies spaced apart by a predetermined interval” renders the claim indefinite because it contradicts with the preceding limitation “arranging a first frequency domain of first subcarriers and a second frequency domain of second subcarriers based on a point having a frequency of zero, wherein the first frequency domain and the second frequency domain are each positioned at a positive frequency domain  and a negative frequency domain, respectively”.  
From the claim language, it can be initially interpreted that “the first frequency domain is positioned at a positive frequency domain” and “the second frequency domain is positioned at a negative frequency domain”.  However, taking into consideration the limitation “…one of the first and second frequency domains is arranged at even-numbered ones among frequencies spaced apart by a predetermined interval and another of the first and second frequency domains is arranged at odd-numbered ones among frequencies spaced apart by a predetermined interval”, it appears that the “first frequency domain” includes even-numbered frequencies which exists both in the positive domain and the negative domain based on positive even-numbered frequencies and negative even-numbered frequencies.  Thereby, contradicting with the understanding of the claimed subject matter “first frequency domain” being limited to the “positive frequency domain”.  The same reasoning is applicable to the “second frequency domain” which may include odd-numbered frequencies which exists both in the positive domain and the negative domain based on positive odd -numbered frequencies and negative odd -numbered frequencies.  Thereby, contradicting with the understanding of the claimed subject matter “second frequency domain” being limited to the “negative frequency domain”.  Finally, the presence of alternative language “…such that one of the first and second frequency domain…”, allows for different combinations/interpretations of which of the odd or even frequencies exists in either the first or second frequency domain which still contradict to the initial group of claim limitation “arranging a first frequency domain of first subcarriers and a second frequency domain of second subcarriers based on a mirror point having a frequency of zero, wherein the first frequency domain and the second frequency domain are each positioned at a positive frequency domain  and a negative frequency domain, respectively.”
The claim language as presented renders the claim indefinite.  Applicant is advised to revise the claim language to properly reflect the intended claimed invention by amending independent claim 1 in a similar manner presented in dependent claim 2 or dependent claim 3.  Removal of the limitation “wherein the arranging comprises asymmetrically arranging the first frequency domain of the first subcarriers and the second frequency domain of the second subcarriers based on the point such that one of the first and second frequency domains is arranged at even-numbered ones among frequencies spaced apart by a predetermined interval and another of the first and second frequency domains is arranged at odd-numbered ones among frequencies spaced apart by a predetermined interval” is incorporation of the subject matter as presented in dependent claim 2 or dependent claim 3 is respectfully advised in order to overcome the 112 rejections shown above.  

Regarding independent claim 9, this independent claim includes the same  claim limitations, as well as, the same issues as discussed above with respect to independent claim 1.  Thus, the Examiner applies the same rejections with respect to claim 1. 

Dependent claims 2-7 and 10-15 are rejected based on the same reasoning as presented above by virtue of their dependencies with their respective independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varanese et al. (US 2013/0259153; hereinafter Varanese).
Regarding claim 16, Varanese shows a communication apparatus (Figure 5 shows a wireless device) comprising: 
a memory comprising instructions (Figure 5; noted software stored in memory); and 
a processor configured to execute the instructions (Figure 5; noted processor unit to execute the software stored in memory.), wherein the processor is configured to: 
symmetrically arrange a first frequency domain of first subcarriers and a second frequency domain of second subcarriers based on a mirror point having a frequency of zero (Figures 7-8; Par. 0106; noted both OFDM symbols of a respective pair include pilot symbols on one or more groups of two subcarriers. The two subcarriers of each group are the same for both OFDM symbols and are symmetric about a center carrier frequency.), wherein the first frequency domain and the second frequency domain are each positioned at a positive frequency domain and a negative frequency domain, respectively (Figure 7; noted positive frequencies on positive frequency domain above the 0 DC subcarrier and negative frequencies at a negative frequency domain below the 0 DC subcarrier.); and 
perform communication based on an orthogonal frequency-division multiplexing (OFDM) communication scheme using only one of the first frequency domain of the first subcarriers and the second frequency domain of the second subcarriers (Figures 7-8; noted transmitting successive pairs of OFDM symbols on one or more groups of two subcarriers.  However, at subframe index 1, transmission only on the positive frequency domain occurs.), when the first subcarriers and the second subcarriers are arranged symmetrically (Figures 7-8; Par. 0106; noted transmitting successive pairs of OFDM symbols on one or more groups of two subcarriers arranged symmetrically.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150139118 A1 - Embodiments of a master station and method for communicating in a Wi-Fi network in accordance with a high-efficiency Wi-Fi (HEW) technique are generally described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413